Title: To Thomas Jefferson from John Daly Burk, [before 19 June 1801]
From: Burk, John Daly
To: Jefferson, Thomas


               
                  Sir
                  Amelia County [before 19 June 1801]
               
               Strongly impressed by the belief that the first magistrate of a Republic is obliged not merely to administer what are termed its political concerns, but to give countenance also, and patronage to the exertions of Genius; I venture, not without reluctance, to enclose for your perusal, extracts from a poem of the epic kind, entitled the Columbiad. You will perceive from the title, that is written to eternize the glory of your Revolution, which ought to be immortal: and your Judgment will easily decide whether it is in its management and execution calculated to produce such an effect—
               I am aware that considerable Objections will lie against the poem whatever may be its execution, from the recency of the event it undertakes to celebrate. The Critics to a man, contend that a subject drawn from a remote antiquity, or from an Œra, whose history is sufficiently obscure to leave room for the display of the marvellous; where imagination may weave her fictions without a gross and palpable departure from popular belief, is the best subject for epic. Without combating this opinion, I hope you will agree with me that the recent discovery of America, her vast extent; her stupendous mountains, her lakes, rivers and natural curiosities; her diversified manners and political institutions, the battles by land & Sea; the distresses, perseverance and public spirit of her people during the revolution; the various Indian Nations, who inhabit her frontiers, whose customs the poet has to delineate and in the representation of which he may exert his genius without the censure of extravagance; but above all, the grandeur of the effect alike interesting to liberty and philosophy, are advantages more than Sufficient to counterbalance any defects arising from the recency of the main plot: indeed, the agency of the Indians and the late discovery of a world imperfectly known give the poet all the advantages, which Kaim’s & Blair contemplated in an high antiquity—
               
               In all other respects, (save the execution, of which you must judge) the demands of the critics are more than satisfied: the Subject is in the highest degree magnificent. The Shock of a revolution, which has sounded through the universe announcing the destruction of thrones & the establishment of human happiness is well calculated to fill the mind with lofty conceptions; with a curiosity impatient and agonizing—
               In materials for the descriptive part (wherein lies the chief embellishment of the Poem) no subject was ever more fertile: the materials for episode to be drawn from facts alone are numerous and interesting. I send you as a Specimen, the well known Story of Miss MacRae; from the execution of which you will judge of my Ability to paint the pathetic. Neither the Nysus and Eurialus of Virgil, nor Glover’s Teribazus & Ariana in my mind, approach within many degrees of the tenderness of this pathetic Story, if told with Simplicity—
               In the opportunities afforded for the delineation of characters, (which critics call the manners of the Poem.) my Subject is equally happy: the Soldiers and Officers from allmost all countries, composing the British and American hosts furnish a Stock for this department not to be exhausted—
               The machinery is suited to the popular belief of all nations. A part of it is entirely new—You will discover it in the extract No. 1 where the Spirits of the just are represented leaning towards the earth from heaven, contemplating with pity the ravages of Tyranny and superstition on their Several Countries. In this attitude and disposition they are found by the Messenger of the Allmighty, who summons them to repair to his presence for the purpose of pointing out to them, the Revolution in America and unfolding the prospect of human innocence, wisdom and happiness in the new age—
               The moral of the Poem is obvious—
               The operations of the Army under Montgomery & afterwds under Gates are related in a tent by Moonlight in the camp before York Town by an Officer of that Army—
               I beg your patience a little longer Sir while I explain my Motives for forwarding those extracts. Possibly you have heard how I have been compelled by the tyranny of the Irish Government to take refuge in this country; how soon after my arrival here I became subjected to new persecutions. Arrested on a Charge of libel at the suit of Mr Adams; knowing the moral certainty of fine and imprisonment from the violence of party spirit and the mode of packing Juries considering also that even in the improbable event of an acquittal as an alien I was still at the mercy of the President and being moreover anxious of removing to some place sufficiently near my country to permit me to assist by my zeal and exertions in any expedition that might be projected for her emancipation, I prevailed on Mr Burr to procure if possible permission for me to depart by the release of my recognizance. This solicitation was successfull: I was to leave America and to return to it no more. From an actual attempt to seize me whilst fulfilling the stipulations of this contract on board a cartel bound to Bordeaux and from well founded apprehensions that I was watched by the Spies of the British minister I was induced by the advice of some of the best men in America to postpone my departure. Want of means when I might perhaps have gone in safety has since compelled me to remain. For more than two years have I by an indirect exercize of the alien law been in fact exiled from society passing under a feigned name known only to a few confidential friends rendered incapable of profiting by the exercize of my faculties contracting debts the while dispirited allmost hopeless. Urged at length by the energies of a Spirit, which had not yet lost its elasticity, by indignation against the Authors of my distresses I made the Secretary of State acquainted with my place of residence and declared my readiness to take my trial.
               After this I was induced to become Principal of a college lately founded in this county and after seven years of agitation & Calamity I began to enjoy the sweets of repose and independance But it seems as if I was destined to be the sport of fortune. A ridiculous man Suspects a criminal connection between me & his wife and attempts to assassinate me. He has since borne public testimony to his wife’s innocence but the indignities I have suffered have sunk deep into my mind and I have determined, to leave this County—I am now precisely as Milton represents our first parents—
               “The world is all before me where to choose—
               Should you estimate highly as I do the value of my Poem I ask for it your public patronage & exertions
               Three of my dramatic performances have been repeatedly represented with applause. My Compositions in prose and verse have carried off the largest premiums ever awarded in the university where I was educated: my political Compositions & exertions (my friends imagine) have been of some use to the cause of liberty and yet by some fatality the Consequences to me from qualifications so imposing are nothing
               A small stipend arising from some office or employment where I might be of service (for I have no claim to a sinecure, nor would my idea of independance permit me to accept it) & where, I might be enabled to finish my compositions without being subject to those ridiculous embarassments, which have allready destroyed or abridged my usefullness, is the extent of my wishes during my exile. Mr. Burr who has been to me in the place of a friend & a father will vouch for my honor & integrity: If I am not deceived, few circumstances of a private nature would afford him more pleasure than my establishment & independance. I pray you Sir; to return with as much dispatch as the important duties you have to discharge will permit, an answer to this letter with the extracts enclosed: I have no copies of them. Direct to General Meade, who has shewn me your flattering letter, which has raised me in my own esteem. I shall wait your answer in this County—
               I am Sir with the greatest respect &c
               
                  
                     John D Burk
                  
               
               
                  You will find the copy very inaccurate often printed wrong sometimes scarce legible—It is my only one. It has not been touch’d for four years. I have neither time or spirit to write a fair copy—I have a prose Composition finish’d—a reply to Mr. Adams’s defence and I am employ’d in writing lives of American public Characters—
                  You must not consider me as an applicant for a place—By employment or office I had nothing more in view than some private Station. Such as private secretary to any departmental officer to which your patronage might recommend me. My Composition such as it is done with facility—I forbear to refer you to the ingenious Criticisms on the extracts from my poem published, copied from the English into the American papers. Your Judgment wants not the Influence of Authority
               
            